—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered April 16, 1992, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
The court’s charge on flight was correct in every respect, and supported by the evidence, and the mere fact that a charge of this type was given sua sponte does not constitute error. There is also no merit to defendant’s unpreserved claim that the court’s passing reference to his having been "brought to court” *326implied that he was incarcerated, and the unpreserved error in giving an unrequested "no inference” charge was harmless in view of the overwhelming evidence of defendant’s guilt. Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.